Citation Nr: 1500818	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for bilateral upper extremity numbness, to include as secondary to a neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to October 1992 and from December 2001 to May 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

[The Veteran had also initiated an appeal of the denial of service connection for a traumatic brain injury (TBI).  A November 2013 rating decision granted service connection for such disability.  Consequently, that matter is not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he has a neck disability from injuries sustained in a motor vehicle accident (MVA) on active duty.  Service treatment records (STRs) show he was involved in MVAs in 1983 and 1985.  A July 2008 MRI report shows a diagnosis of cervical stenosis.  Postservice treatment records show cervical spine disc degeneration and cord compression, and numbness and weakness of the upper extremities is also noted.  He has not been afforded a VA examination to determine the etiology of the claimed disabilities.  In light of his contentions and the medical evidence, an examination to secure a medical opinion regarding the etiology of his claimed disabilities is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the record reflects that the Veteran receives ongoing treatment for the claimed disabilities.  The most recent VA treatment report in the record is dated in December 2010.  Updated records of treatment for the disabilities on appeal since then may contain pertinent information, are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2).  The most recent private treatment report in the record is dated in November 2011.  
Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for the claimed disabilities and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of the complete clinical records of the evaluations and treatment from all providers identified (to specifically include Dr. J. Ragland). 

2. The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the etiology of his neck disability and nature and etiology of any upper extremity disability manifested by numbness.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify (by diagnosis) each neck disability entity found.  

b. What is the likely etiology for each neck disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred or aggravated in service, to include as due to MVAs therein?  If the disability is determined to be unrelated to service, identify (with explanation why) the etiology considered more likely.

c. Identify (by diagnosis) any (and each) upper extremity disability manifested numbness found.  If none is diagnosed, reconcile that conclusion with the clinical notations of upper 
extremity numbness. 

[If neurological consult is deemed appropriate, such should be arranged.]

d. Identify the likely etiology for each upper extremity disability entity manifested by numbness diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) incurred or aggravated in service (including as due to MVA therein) or was caused or aggravated by (is a manifestation of) a diagnosed neck disability?  


The examiner must include rationale with all opinions, 

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

